DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-11 were pending in this application prior to this amendment dated
1/19/2021 among which claims 1, 3, 9, and 10 are amended, claim 8 is canceled and new claims 12-19 are added. Hence, claims 1-7 and 9-19 are currently pending in the instant application.
Response to Arguments
           Applicant’s arguments filed on 01/19/2021 with respect to the 112 rejections of claims 1-11 have been fully considered and are persuasive, and the rejections are now withdrawn. Applicant’s arguments with respect to the 102/103 rejection of claim 1 as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pers et al. (WO2015090461A1) have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Nakamura et al., Wahlberg et al., Tuller et al. and Baldwin et al. references below, in order to address the new limitations introduced by the applicant in the amendment.
          The combination of the Nakamura et al., Wahlberg et al., Tuller et al. and Baldwin et al.  teaches a dishwasher with wash arm configured to continuously rotate within the 

Claim Objections
Claim 16 objected to because of the following informalities:  
In claim 16, line 2, “within at least one selected rotational position interval” should read “within the at least one selected rotational position interval”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 13 recites the limitation “the at least one position interval” in line 1.  Applicant has previously claimed “at least one selected rotational position interval” in Claim 1 and has not claimed “at least one position interval” prior to this. The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. Examiner believes that this language in Claim 13 should read “the at least one selected rotational position interval”. 
Claim 17 recites the limitation “during less than all of each rotation of the wash arm” in line 2.  The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. Examiner has interpreted the phrase “during less than all of each rotation of the wash arm” as “during each rotation of the wash arm”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP-4532513-B2) in view of Wahlberg et al.  (WO-2015090460-A1) and further in view of Tuller et al. (US-20120097199-A1).
Regarding claim 1, 9 and 13-16, Nakamura et al. teaches a dishwasher (dishwasher 1, see Figure 1) comprising a washing chamber (cleaning tank 11, see Figure 1), and a wash arm arrangement (cleaning nozzle 6, Fig. 2) comprising a wash arm (first arm 55 and second arm 56, Fig. 2) rotatably arranged in the washing chamber (see [0012]), wherein the wash arm arrangement is provided with a plurality of nozzles (injection ports 61, see [0014], Fig. 1), wherein the dishwasher comprises a pump (washing pump 3/ cleaning pump 3, see Fig. 1, [0012]) fluidically connected to the plurality of nozzles, (see [0015]) wherein the pump is configured to pump washing liquid through the plurality of nozzles into the washing chamber (see [0015]), wherein the dishwasher comprises at least one sensor (reed switch 8, see Fig. 1, 2) configured to sense a rotational position of the wash arm (see [0017], [0037]), and wherein the dishwasher 
Nakamura et al. does not explicitly disclose the dishwasher with (a) a satellite spray device arranged on the wash arm and (b) that the control unit is further configured to adapt pumping intensity of the pump based on the estimated current rotational position of the wash arm and that the control unit is configured to increase or decrease pumping intensity of the pump when the estimated current rotational position is within at least one selected rotational position interval; wherein the dishwasher further comprises a user interface for selecting the at least one selected rotational position interval; wherein the wash arm continuously rotates throughout the at least one position interval in an instance the pumping intensity is increased or decreased; wherein the pumping intensity of the pump is increased or decreased in the at least one selected rotational position interval for a plurality of consecutive full rotations of the wash arm; wherein the control unit is further configured to decrease the pumping intensity of the pump based on the estimated current rotational position of the wash arm; wherein the control unit is further configured to decrease the pumping intensity of the pump when the estimated current rotational position is within at least one selected rotational position interval.
In the analogous art of ‘Arrangement in a dishwasher for creating a wash zone with intensified washing’, Wahlberg et al. teaches a dishwasher (dishwasher 10, see Figure 1) comprising a washing chamber (washing chamber 11, see Figure 1), and a wash arm arrangement (Fig. 2, 3a and 3b) comprising a wash arm (spray arm 8) rotatably arranged 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the wash arm of Nakamura et al. by adding the satellite spray device of Wahlberg et al. with the benefit of improving the water spraying characteristics and also the cleaning, since more water is sprayed on the dishes in the area of the satellite device (see [0037], Wahlberg et al.).
The combination of Nakamura et al. and Wahlberg et al. does not explicitly disclose the dishwasher wherein (b) that the control unit is further configured to adapt pumping intensity of the pump based on the estimated current rotational position of the wash arm and (c) that the control unit is configured to increase or decrease pumping intensity of the pump when the estimated current rotational position is within at least one selected rotational position interval; wherein the dishwasher further comprises a user interface for selecting the at least one selected rotational position interval; wherein the wash arm continuously rotates throughout the at least one position interval in an instance the pumping intensity is increased or decreased; wherein the pumping intensity of the pump is increased or decreased in the at least one selected rotational position interval for a plurality of consecutive full rotations of the wash arm; wherein the control unit is further configured to decrease the pumping intensity of the pump based on the estimated current rotational position of the wash arm; wherein the control unit is further configured to decrease the pumping intensity of the pump when the estimated current rotational position is within at least one selected rotational position interval.
 current rotational position of the wash arm with precision (see [0029]); wherein the control unit  (specifically controller 64) is further configured to adapt (increase and/or decrease) pumping intensity of the pump (controller 64 is simultaneously and operably coupled several components including the wash pump 34  for communicating with and controlling the pump operation [0027] and since the controller is simultaneously communicating with the motor and the wash arm, the pumping intensity of the pump can be increased and/or decreased) based on the estimated current rotational position of the wash arm (see [0022], [0027]-[0029]) when the estimated current rotational position is within at least one selected rotational position interval (arc segment A with arc length B, arc angle C predetermined by the user) (see Fig. 3 and 4, [0042], [0043]). The control unit controls the wash arm in a way to continuously rotate (motor rotates the spray arms continuously see [0034], further the rotational speed of the spray arm may be controlled by the motor 46 which is in turn is operated by the controller 64, see [0027]) through the rotational position intervals (arc 
Tuller et al. further teaches the dishwasher according to claim 1, wherein the dishwasher comprises a user interface (user interface 70) for selecting at least one selected rotational position interval (arc segment A with arc length B, arc angle C predetermined by the user) (see Fig. 3 and 4, [0042], [0043]); wherein the wash arm continuously rotates throughout the at least one position interval (arc segment A) in an instance the pumping intensity is increased or decreased (arc segments A of any angle C and length B can be designated as one position interval, and hence the coverage of the area by the wash arm can be chosen by the user where in with in each arc segment, however big or small the segment/increment is, the wash arm is designed to move continuously within that chosen segment and with the user having full control to choose the rotational speed, and stationary time between two incremental movements see Claim 3, [0032], [0042] all while the control unit controller 64 could be adapting the pumping intensity (see [0022],[0027-0029]); wherein the pumping intensity of the pump is increased or decreased in the at least one selected rotational position interval for a plurality of consecutive full rotations of the wash arm (i.e. cycles of operation, [0025-0026], [0031], [0042]).
 It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the control system/unit of Tuller et al. which teaches a programmable controller with an associated user interface into the dishwasher of Nakamura et al. and Wahlberg et al. so as to estimate a current rotational position of the wash arm and adapt (increase and/or decrease) the pumping intensity of the pump for a plurality of 
Regarding claims 2-3, 6 and 7, the combination of Nakamura et al., Wahlberg et al. and Tuller et al. teaches the dishwasher according to claim 1. Nakamura et al. further teaches the dishwasher wherein at least one nozzle of the plurality of nozzles (since only the first arm 55 of cleaning nozzle 6 has the injection port 61 formed) is arranged (see Fig.6) to direct the washing liquid in directions causing the wash arm to rotate within the washing chamber (see [0032], [0033]); wherein the wash arm (cleaning nozzle 6) is configured to continuously rotate (cleaning nozzle 6 is rotated/driven by the cleaning pump 3 until a predetermined time elapses or until an end instruction is issued in other words only when the cleaning operation or the rinsing operation is deemed fully “continuous rotation” of the wash arm while wash liquid is being pumped during cleaning operation) within the washing chamber when the pump (cleaning pump 3) is pumping (driving) washing liquid (cleaning water 15) through the at least one nozzle of the plurality of nozzles (see [0025]); wherein the wash arm (specifically tip of the second arm 56 of the cleaning nozzle 6, see Fig. 3) comprises a magnet (magnet 7, see Fig. 3, [0014]) and at least one sensor (position sensor reed switch 8) comprises at least one magnetic sensor (see [0020], [0034], [0037]) configured to sense the rotational position of the wash arm by sensing a magnetic field of the magnet (the detection of the magnetic force of the magnet 7 helps with the detection of the rotational position of the cleaning nozzle 6, (see [0017]), [0020], [0037]); wherein the dishwasher comprises one sensor only (a position sensor reed switch 8 seen only in Embodiment 1 in Fig.1, [0011], [0017]) configured to sense a rotational position of the wash arm (reed switch 8 used for detecting the rotation position of the cleaning nozzle 6, see [0017]).
Regarding claims 4 and 5, the combination of Nakamura et al., Wahlberg et al. and Tuller et al. teaches the dishwasher according to claim 1. Wahlberg et al. further teaches that the satellite spray device ((satellite spray device 20, see Fig. 2, 3a and 3b) is rotatably arranged (([0026], around a satellite spray device axis on the wash arm (see Fig. 3a,[0037]) , and wherein nozzles (nozzles 21) of the satellite spray device are arranged to direct the washing liquid in directions causing the satellite spray device to rotate around the satellite spray device axis (Both the spray arm 8 and the satellite device 20 are rotated by forces generated from nozzles arranged on the spray arm and the satellite device when water is fed from the pump under pressure [0037], [0006]) and wherein the number of nozzles (nozzles 21) on the satellite spray device and the wash 
Regarding claims 12 and 17-19, the combination of Nakamura et al., Wahlberg et al. and Tuller et al. teaches the dishwasher according to claim 1. Nakamura et al. further teaches the dishwasher wherein the at least one sensor (position sensor reed switch 8) is mounted in at least one fixed position in the washing chamber (see Fig. 1) to detect the wash arm (cleaning nozzle 6) at the consecutive sensed rotational positions each time the wash arm passes the at least one sensor (see [0017], [0020], [0034] [0036]) and that the sensor is configured to detect the rotational position of the wash arm during each rotation of the wash arm (reed switch 8 is used for detecting the rotation position of the cleaning nozzle 6,  whose rotation is monitored by the ON state of the reed switch 8 by the control device 4 see [0017], [0034]).
Nakamura et al. previously disclosed use of single sensor (reed switch 8) however a second sensor (same as the first i.e. position sensor reed switch 8) can be added to the dishwasher at a different rotational position within dishwasher so that the at least one sensor comprises a first sensor and a second sensor (i.e. two reed switches as first and second sensors), and since first sensor is already configured to detect the wash arm at a first rotational position during each rotation of the wash arm and the second sensor can be similarly   configured in the same way to detect the wash arm at a second rotational .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP-4532513-B2) in view of Wahlberg et al.  (WO-2015090460-A1) and Tuller et al. (US-20120097199-A1) and further in view of Baldwin et al. (US PGPub 2013/0125937).
Regarding Claims 10 and 11, the combination of Nakamura et al., Wahlberg et al. and Tuller et al. does not explicitly disclose the dishwasher comprising a first communication unit connected to the control unit, wherein the first communication unit is arranged to wirelessly communicate with a second communication unit comprising a user interface for selecting at least one selected rotational position interval and wherein the second communication unit is a stationary or portable communication unit, such as a computer, a tablet computer or a smartphone.
In the analogous art of ‘Systems for establishing communication between a user interface and a controller of a dishwasher’, Baldwin et al. teaches a dishwasher (dishwasher 10, see Figure 1) comprising a first communication unit connected to the control unit (referred to as controller 340), wherein the first communication unit is 
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the user interface and control unit wireless communication assembly and function feature and also a portable or stationary second communication unit such as computer, tablet or smartphone of Baldwin et al. into the dishwasher of Nakamura et al., Wahlberg et al. and Tuller et al. since the operation of wireless communication assembly with user interface and that of computer, tablet or smartphone are in no way dependent on the operation of the dishwasher and a wireless communication control unit with user interface and a second communication unit which is stationary or portable can be used in combination with a dishwasher to achieve the predictable results of wire free communications between the dishwasher and the user and with an added benefit of remote operation of dishwasher by a user using a computer, tablet or smartphone.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PALLAVI CHITTA Ph.D./Examiner, Art Unit 4141                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711